DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Caton et al. (US 2015/0302421), which is of record in the IDS of 8/27/2020.

The examiner notes that the written opinion in International Application PCT/US2020/022365 similarly found the instant invention to lack novelty or an inventive step on the basis of Caton et al. (US 2015/0302421).

Caton et al. generally teaches all of the main elements of the claimed invention:
Items that need to be validated in terms of security are optically (contactlessly) scanned. 
Items scanned can include (para 0076) currency, government security documents (i.e. passport or driver’s license) and more.
The essence of the claimed invention is seen most closely at para 0094:
“Stored in database 140 are, for example, security feature data 142, rules data 144, tracking data 146, and image data 148. Security feature data 142 includes a record of unique hidden/covert security features 122 that have been verified as authentic. Additionally, security feature data 142 includes a record of hidden/covert security features 122 that have been identified as counterfeit. Like parameters 115, the information in security feature data 142 may be subscriber-specific. Using decision processor 134, the image data associated with a hidden/covert security feature 122 detected by decoding application 132 is compared to information in security feature data 142 in order to uniquely identify the associated hidden/covert security feature 122. According to some embodiments, there are unique identifying marks, data, and the like in hidden/covert security features 122 so that the data from hidden/covert security features 122 can be properly associated with additional metadata upon lookup on the security service 130, as further discussed below and illustrated in FIG. 7.”

Thus, there is a measurement of security features that are observed on a document (such as currency) and compared against reference elements.

Alerts and notifications are provided if a document is not authentic. See for instance para 0007: “According to some embodiments, information as to the authenticity of the hidden security feature and any related information is then received by the smart device and reported to a user via a variety of available methods, such as text messaging, email, audible alerts, displaying of decoded images, or similar methods.”
Things like element length, width and height are all a part of optical and visual matching against reference values.
A large range of documents is contemplated at para 0076:
“Both secured physical document 120 and unsecured physical document 124 can be any hardcopy document (e.g., hardcopy paper document, credit card, government-issued ID, currency, etc) or physical surface of any object (e.g., product packaging or product itself) that have, for example, alphanumeric characters, symbols, markers, and/or graphics thereon, such as applied by printing.”

The examiner has carefully reviewed each of the dependent claims and can find no departure from the very conventional analysis of security documents against reference documents.

The examiner notes that hundreds or thousands of references teach automatic document authentication that involves 

Related Prior Art
Talwerdi (US 2008/0041941) is one of many examples of document authentication against reference documents in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876